Citation Nr: 0904984	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  08-27 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs 
Section, Military Department


WITNESSES AT HEARING ON APPEAL

Appellant and his son


INTRODUCTION

The Veteran served on active duty from June 1948 to October 
1950.

This appeal arises from a April 2007 rating action of the 
Department of Veterans' Affairs (VA) Regional Office (RO) 
located in White River Junction, Vermont, denying service 
connection for a left knee disorder. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  A review of the 
record shows the Veteran was notified of the evidence not of 
record that was necessary to substantiate his claim and of 
which parties were expected to provide such evidence by 
correspondence dated in September 2007.

During the Veteran's January 2009 videoconference hearing 
with the undersigned Veterans' Law Judge, it was indicated by 
the Veteran's son and by his state service representative 
that additional records that could substantiate the Veteran's 
claim for service connection for a left knee disorder had 
recently come to their attention.  It appears that the 
Veteran's may have additional service treatment records 
and/or service personnel records at a repository of records 
for the New York State National Guard.  The state 
representative requested the assistance of VA in obtaining 
these records.  It should be noted that the Veteran is in the 
early stages of Alzheimer's disease, and requires the 
assistance of his son in various memory-related matters.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC/RO should contact the Veteran 
and ask him to provide the name and 
location of the possible repository of 
his service treatment records and service 
personnel records referred to during his 
January 2009 videoconference hearing (see 
transcript, page 3).  Once this 
information has been secured, the AMC/RO 
should  make another attempt to secure 
the Veteran's service medical records 
through those official channels.

2.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



